The Court observed that the objects sought by the first notice were obtained by the removal of the pauper at the expense of the defendants, and the admission of her settlement in Taunton. But after her return to Greene, the defendants could not know that she was again chargeable as a pauper, without new notice, which in this case was not given, the letter of September 1, being materially defective, and insufficient for the purpose for which it was intended. And even if the question as to settlement were at rest, }ret a new notice is not the less necessary in cases of this kind, that the town notified may have opportunity to elect whether they will support the pauper in another town, or remove her to their own.

Judgment for the defendants.